Slip Op. 06 - 70

            UNITED STATES COURT OF INTERNATIONAL TRADE

- - - - - - - - - - - - - - - - - - - x
SERGIO U. RETAMAL,
                                      :
                          Plaintiff,
                                      :
                 v.                        Court No. 03-00613
                                      :
U.S. CUSTOMS AND BORDER PROTECTION
DEPARTMENT OF HOMELAND SECURITY,      :

                          Defendant. :
- - - - - - - - - - - - - - - - - - - x


                          Memorandum & Order

                                           Dated:   May 11, 2006


          AQUILINO, Senior Judge:    Pursuant to this court's slip

opinion 04-149, 28 CIT       (Nov. 24, 2004), final judgment was

entered, dismissing this action.    Upon subsequent denial of a mo-

tion for rehearing per slip opinion 05-15, 29 CIT         (Feb. 3,

2005), the originally-pro-se plaintiff's adoptive counsel prose-

cuted an appeal to the U.S. Court of Appeals for the Federal

Circuit, which handed down a decision that concluded:


          The judgment of the United States Court of Interna-
     tional Trade is vacated in part, reversed in part, and
     the case is remanded with instructions to dismiss.

Sergio U. Retamal & John J. Galvin v. U.S. Customs & Border Pro-

tection, 439 F.3d 1372, 1378 (Fed.Cir.    2006).


          That court's judgment issued as a mandate on April 27,

2006 to the foregoing effect causes this court to reaffirm that all
Court No. 03-00613                                           Page 2


that its judgment did on November 24, 2004 was to do what the

appellate remand now seemingly requires, to wit, dismiss this

action.


            Ergo, it is once again so ordered.


Dated:    New York, New York
          May 11, 2006

                                        Thomas J. Aquilino, Jr.
                                              Senior Judge